Citation Nr: 1645502	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2. Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his wife testified at a hearing in December 2011 before the undersigned Veterans Law Judge.  The transcript of that hearing has been included in the file.

The issue of entitlement to service connection for fibromyalgia, to include as due to asbestos exposure, has been raised by the record in a February 2013 VA independent medical opinion and a March 2016 Appellant's Post-Remand Brief, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.

The Veteran's claims were most recently remanded by the Board in December 2014 to obtain additional VA medical opinions to determine whether the Veteran's emphysema was related to in-service asbestos exposure and whether an acquired psychiatric disability, other than PTSD, was related to active service or caused or aggravated by his service-connected disabilities.  For the reasons stated below, the Board concludes that the RO did not substantially comply with the Board's remand directives, and an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board finds that the current VA addendum opinions obtained in response to the December 2014 Remand are not adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

With regard to the claim of entitlement to service connection for emphysema, the Board finds that another VA examination is warranted to provide an opinion that addresses all relevant evidence of record.

In a January 2015 VA medical opinion, the examiner noted the Veteran was diagnosed with emphysema and chronic obstructive pulmonary disorder (COPD) in 2007, with a history of smoking cigarettes since age 19 until March 2006.  The examiner opined that emphysema and COPD were not related to service because the Veteran had a long history of smoking cigarettes, emphysema and COPD were diagnosed in 2007, and there was no scientific evidence that asbestos exposure caused emphysema or COPD.  The examiner explained that there was no scientific medical evidence to support a finding that emphysema was incurred in or aggravated by service and/or asbestos exposure because a 1981 chest X-ray report was negative, a March 2012 chest X-ray report found no documented diagnostic evidence of asbestos exposure, and a biopsy for a left lower lobectomy due to emphysema did not show evidence of asbestosis.  The examiner also found COPD was not related to service because it was diagnosed many years after separation from service and aggravated by the history of nicotine dependence.  Further, the examiner noted that there was no documented diagnostic evidence of asbestos exposure in a chest X-ray report or a biopsy of the left lobe that were completed years after separation from service.  The examiner reported that she was unable to locate a February 2013 report and concluded that there was no documented medical or diagnostic evidence finding the Veteran had complications due to asbestos exposure although the exposure was conceded.  The Board notes that the opinion was based on an incomplete record and that the cited February 2013 independent medical opinion found long term effects of asbestos exposure contributed to an overall deterioration of the Veteran's health.  Accordingly, the examiner's negative opinion was based on an incomplete history of the case and is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).

With regard to the claim of entitlement to service connection for a psychiatric disability other than PTSD, a June 2015 VA medical opinion confirmed an April 2012 VA opinion that an anxiety disorder was not related to service or aggravated by service-connected disabilities because it was exacerbated by COPD, but not the service-connected orthopedic conditions and tinnitus.  The examiner explained that it was common for patients with advanced COPD to develop anxiety symptoms and anxiety disorders.  In support, the examiner indicated review of a February 2013 independent medical opinion and noted that the February 2013 examiner agreed with his prior diagnosis of "anxiety disorder secondary to his general medical conditions" and reiterated that the Veteran's underlying general medical condition was solely COPD.  The examiner concluded that it would be resorting to mere speculation to opine that the Veteran's anxiety was aggravated by his service-connected disabilities.  

The Board finds the examiner's opinion to be conclusory and insufficient to address all plausible bases for service connection.  Specifically, the examiner did not address the Veteran's December 2011 testimony that he had panic attacks in service that continued since and a statement by the Veteran's wife that she observed the Veteran's symptoms of anxiety and panic attacks triggered by flying in an airplane, pain, tinnitus, and the stress of being unable to provide for his family.  In addition, the June 2015 VA examiner noted that the February 2013 independent medical opinion agreed with his diagnosis of a psychiatric disorder secondary to general medical conditions but did not address the February 2013 examiner's opinion that long term effects of asbestos exposure contributed to an overall deterioration of the Veteran's health and that further consideration of his physical and mental health must be considered in response to asbestos exposure.   Further, the Veteran's representative noted an April 2013 VA treatment record diagnosed depressive disorder and panic disorder with an Axis IV diagnosis of moderate health problems and a notation that the Veteran had chronic pain in the back, hip, and shoulder in a March 2016 Post-Remand brief and contended that the treatment record indicated that chronic pain related to service-connected disabilities aggravated an acquired psychiatric disorder.  The examiner's opinion is inadequate because it does not address all relevant evidence of record.  

Moreover, in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court held that the Board cannot rely on an examiner's conclusion that an etiology opinion would be speculative, unless the examiner explains the basis for that opinion and clearly identifies what facts cannot be determined.  Here, the examiner did not identify any such facts to support why the Veteran's service-connected disabilities did not cause or aggravate the Veteran's anxiety disorder.  

Accordingly, an additional VA opinion is warranted to provide a complete rationale that addresses all relevant evidence of record and all pertinent theories of entitlement.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of all VA treatment records for the Veteran dated from November 2014 to the present.  All efforts to obtain these records must be documented in the claims file.

2. Thereafter, obtain a VA medical opinion by an examiner other than the examiner that provided the January 2015 VA addendum opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion. 

With respect to each current respiratory disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise related to service, to include conceded in-service exposure to asbestos.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  

The examiner should specifically consider and address the February 2013 independent medical opinion finding that long term effects of asbestos exposure contributed to an overall deterioration of the Veteran's health.

3. Then, arrange for review of the record by a VA examiner other than the one who provided the June 2015 VA medical opinion to obtain an addendum opinion on the etiology of the Veteran's acquired psychiatric disability.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The examiner should diagnose and list all acquired psychiatric disorders present during the period of the claim.

With respect to each acquired psychiatric disorder, the examiner is asked to address:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service, to include conceded in-service exposure to asbestos.

b. If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disorder was caused or aggravated by the Veteran's service-connected disabilities (back disability with radiculopathy, neck disability with radiculopathy, tinnitus, and a right shoulder disability) .

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must specifically address the Veteran's statements regarding the onset of his anxiety symptoms in service and since, a March 2013 statement by the Veteran's wife noting that tinnitus and pain triggered his symptoms, and the February 2013 independent medical opinion finding that long term effects of asbestos exposure contributed to an overall deterioration of the Veteran's health.

A complete rationale must be provided for any opinion offered.

4. Finally, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




